                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:18-CV-366-FL


 JAMES ALLEN POINDEXTER, JERRY                   )
 JONES, GREGORY HOLT, and                        )
 CONSTITUTION PARTY OF NORTH                     )
 CAROLINA,                                       )
                                                 )
                      Plaintiffs,                )
                                                 )
       v.                                        )                      ORDER
                                                 )
 KIM WESTBROOK STRACH, in her                    )
 official capacity as the Executive Director     )
 of the North Carolina State Board of            )
 Elections and Ethics Enforcement,               )
                                                 )
                      Defendant.                 )



       This matter is before the court on plaintiffs’ motion for permanent injunction (DE 27),

defendant’s motion to dismiss for lack of subject matter jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(1) (DE 29), and plaintiffs’ motion for attorney’s fees (DE 35). The issues

raised have been briefed fully, and in this posture are ripe for ruling. For the reasons stated below,

plaintiffs’ motion for permanent injunction is denied as moot, defendants’ motion to dismiss is

granted, and plaintiffs’ motion for attorney’s fees is granted in part and denied in part.

                                    STATEMENT OF THE CASE

       Plaintiff Constitution Party of North Carolina and its candidates, plaintiffs James Allen

Poindexter (“Poindexter”), Jerry Jones (“Jones”), and Gregory Holt (“Holt”), filed suit on July 20,

2018, against defendant Kim Westbrook Strach, in her official capacity as the Executive Director

of the North Carolina State Board of Elections and Ethics Enforcement (“Board”), alleging N.C.
Gen. Stat. § 163A-953, as recently amended by 2018 North Carolina Session Law 2018-13, § 3.4,

effective June 20, 2018, (“S.L. 2018-13”), is unconstitutional as applied to plaintiffs in that this

recently enacted law has been applied retroactively, removing plaintiffs from the ballot for the

upcoming North Carolina general elections in 2018 where plaintiffs were otherwise qualified and

had been approved to appear on the ballot. Plaintiffs challenge the legislation on the grounds that

it violates plaintiffs’ rights of free speech and association as protected by the First and Fourteenth

Amendments to the Constitution and rights of due process under the Fourteenth Amendment to the

Constitution. Plaintiffs seek injunctive and declaratory relief pursuant to 42 U.S.C. § 1983 and 28

U.S.C. § 2201.

       On August 7, 2018, plaintiffs filed motion for preliminary injunction. Approximately two

weeks later, the court granted plaintiffs’ motion for preliminary injunction, enjoining defendant

during the pendency of this litigation from enforcing S.L. 2018-30 against plaintiffs or otherwise

issuing or causing any applicable county Board of Elections to issue any official state publication

to the voting public which does not have plaintiffs Poindexter, Jones, and Holt listed on the ballot.

       On October 1, 2018, plaintiffs filed the instant motion for permanent injunction, requesting

that this court permanently enjoin defendant from retroactively applying S.L. 2018-30 as to plaintiffs

for North Carolina’s 2018 general election, and allow plaintiffs Poindexter, Jones, and Holt to be

given ballot access for the 2018 general election. The same day, defendant filed the instant motion

to dismiss, arguing that the case was moot because plaintiffs had been included on the 2018 general

election ballot. Plaintiffs responded in opposition, arguing that the election had not been held yet

and that their requests for declaratory and injunctive relief for the 2018 general election still

presented a live controversy.


                                                  2
        On November 6, 2018, plaintiffs moved for attorney’s fees, submitting declarations from

Elizabeth Martineau (“Martineau”), Mark Henkle (“Henkle”), and Jason Benton (“Benton”),

together with client invoices identifying hours billed and services rendered by Martineau and

Henkle. Defendant responds in opposition to the motion, arguing that the rate billed for services is

not reasonable, and that the amount of time billed is not reasonable.

                                 STATEMENT OF THE FACTS

        The parties do not disagree on the material facts. On or about June 6, 2018, the Constitution

Party of North Carolina became a recognized political party under the elections laws of North

Carolina.    (Compl. (DE 1) ¶ 10).       The Constitution Party of North Carolina, through its

representatives, timely filed with the Board more than the required amount of petition signatures,

as well as more than 200 signatures from more than three congressional districts. (Id.). The Board

then voted unanimously to recognize the Constitution Party of North Carolina as the state’s newest

political party. (Id.).

        Until June 6, 2018, this party did not have access to the ballot in North Carolina and could

not nominate candidates. (Id.). Likewise, voters could not register to vote as a Constitution Party

of North Carolina voter. (Id. ¶ 11). Prior to this party becoming recognized under the elections laws

of North Carolina, no voter in North Carolina could affiliate with the party in that voter’s

registration. (Id. ¶ 12).

        Primary elections in North Carolina for 2018 occurred on May 8, 2018, with options for

second primaries occurring after June 27, 2018, or July 17, 2018. (Id. ¶ 13). Prior to the ballot

access recognition of the Constitution Party of North Carolina, plaintiff Poindexter ran for the office

for North Carolina House of Representatives, District 90, in the Republican Party primary election


                                                  3
and lost. (Id. ¶ 14). Similarly, plaintiff Holt ran for office for Craven County Board of

Commissioners, District 1, in the Republican Party primary election and lost. (Id. ¶ 15). Finally,

plaintiff Jones ran for office for Greene County Board of Commissioners, District 3, in the

Democratic Party primary election and lost. (Id. ¶ 16).1

         Pursuant to the election laws governing newly recognized parties, the Constitution Party of

North Carolina was not permitted to participate in the primary elections and was required to

nominate its candidates by convention. (Id. ¶ 17). After the Constitution Party of North Carolina

held its convention, it submitted its candidate list, which included plaintiffs Poindexter, Jones, and

Holt. (Id. ¶ 18). The candidates were accepted by the Board. (Id.).2

         On or about June 5, 2018 the North Carolina General Assembly passed Senate Bill 486, “An

Act to Make Various Changes Related to Election Laws,” that in part modified the provisions of the

election law governing the participation of new political parties in the general election. (Id. ¶ 19).

The bill went to the Governor for signing or for veto.                 (Id.). On or about June 15, 2018, the

Governor vetoed Senate Bill 486, stating “[c]ontinued election meddling for partisan advantage

weakens public confidence.” (Id.).

         The North Carolina General Assembly, on or about June 20, 2018, overrode the Governor’s

veto and passed Senate Bill 486 into law as S.L. 2018-13. (Id. ¶ 20).                      S.L. 2018-13 states in

pertinent part that

                  An individual whose name appeared on the ballot in a primary
                  election preliminary to the general election shall not be eligible to


         1
                  Defendant alleges that plaintiff Jones was previously affiliated with the Republican, not Democratic,
party. (DE 18 at 2). This distinction is not material to the court’s present analysis.
        2
                 Consistent with the parties’ arguments, the court presumes this acceptance means that these candidates
were approved to be on the ballot for the forthcoming 2018 election.

                                                          4
               have that individual’s name placed on the general election ballot as
               a candidate for the new political party for the same office in that year.

(Id. ¶ 21(citing S.L. 2018-13)).

       Thereafter, on or about June 21, 2018, the Board decertified candidates Poindexter, Jones,

and Holt. (Id. ¶ 22).

       Pursuant to the court’s order granting preliminary injunction, defendant printed and made

available to the public ballots that listed plaintiffs Poindexter, Jones, and Holt as candidates for

public office. (See Poindexter Sample Ballot (DE 30-1) at 1; Jones Sample Ballot (DE 30-2) at 1;

Holt Sample Ballot (DE 30-3) at 1). The statewide general election for both state and federal offices

was held on November 6, 2018.

                                           DISCUSSION

A.      Defendant’s Motion to Dismiss (DE 29)

       1.      Standard of Review

       A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart from

the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Where a defendant raises a

“facial challenge[] to standing that do[es] not dispute the jurisdictional facts alleged in the

complaint,” the court accepts “the facts of the complaint as true as [the court] would in context of

a Rule 12(b)(6) challenge.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018).When a defendant

challenges the factual predicate of subject matter jurisdiction, a court “is to regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac

                                                   5
R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The nonmoving party in such case “must

set forth specific facts beyond the pleadings to show that a genuine issue of material fact exists.” Id.

       2.      Analysis

       “Article III of the Constitution grants the Judicial Branch authority to adjudicate ‘Cases’ and

‘Controversies.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013). “A case becomes moot—and

therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—‘when the issues presented

are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.’” Id. at 91.

Where a disputed election has already been conducted, “an injunction against conducting it would

now be meaningless.” Backus v. Spears, 677 F.2d 397, 398 (4th Cir. 1982). This is true in instances

where a “change in status ensure[s] that [plaintiffs] would never again be bound by the limit they

are challenging.” Stop Reckless Econ. Instability Caused by Democrats v. Fed. Election Comm’n,

814 F.3d 221, 229 (4th Cir. 2016); but see Lux v. Judd, 651 F.3d 396, 401 (4th Cir. 2011) (internal

citation omitted) (explaining election disputes may still present live controversies if “there is a

reasonable expectation that the challenged provisions will be applied against the plaintiffs again

during future election cycles”).

        Plaintiffs’ complaint alleges S.L. 2018-13 is unconstitutional as retroactively applied to

remove plaintiffs from the ballot for the North Carolina general elections in 2018. The court granted

preliminary injunction ordering plaintiffs be included on the ballot for the 2018 general election, and

enjoined defendant from enforcing S.L. 2018-13. Defendant complied with the terms of the court’s

injunction and added plaintiffs to the ballot. (See Poindexter Sample Ballot (DE 30-1) at 1; Jones

Sample Ballot (DE 30-2) at 1; Holt Sample Ballot (DE 30-3) at 1). To date, the preliminary

injunction has remained in effect. (See Prelim. Inj. (DE 22) at 16 (enjoining defendant during the


                                                   6
pendency of this litigation from retroactively enforcing S.L. 2018-30 against plaintiffs)). The 2018

general election was held November 6, 2018, thereby mooting any need for the permanent

declaratory or injunctive relief requested by plaintiffs. (See Mot. for Perm. Inj. (DE 27) (requesting

that the court “permanently enjoin Defendant for the 2018 general election from enforcing N.C.

Sess. Law 2018-13 to Plaintiffs and guarantee Plaintiffs full rights in participation in such

election”)).

       Even though plaintiffs may be subject to S.L. 2018-13 in future election years, their case is

an as-applied constitutional challenge based on retroactive application of the law. Any application

of S.L. 2018-13 in future years to plaintiffs would be prospective, rather than retroactive. Therefore,

plaintiffs will never again be subject to the as-applied limitations placed on them by S.L. 2018-13.

See Stop Reckless Econ. Instability Caused by Democrats, 814 F.3d at 229.

       Plaintiffs argue that “the [c]ourt’s authority to ensure that [S.L.] 2018-13 is not applied to

[p]laintiffs for the 2018 general election and its order ensuring the same, is not mooted until the

2018 general election has occurred.” (Pl. Resp. (DE 34) at 10). At the time plaintiffs filed their

response, they were correct that defendant’s motion to dismiss was premature. However, since

plaintiffs’ response, the 2018 general election has occurred. See Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”). Therefore, plaintiffs’ case is moot.

       The court grants defendant’s motion to dismiss for lack of subject matter jurisdiction, and

denies as moot plaintiffs’ motion for permanent injunction.




                                                  7
B.      Plaintiffs’ Motion for Attorney’s Fees (DE 35)

       In any action or proceeding to enforce 42 U.S.C. § 1983, “the court, in its discretion, may

allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the

costs.” 42 U.S.C. § 1988(b). “A plaintiff must be a prevailing party to recover an attorney’s fee

under § 1988.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (internal quotations omitted).

“[P]laintiffs may be considered prevailing parties for attorney’s fees purposes if they succeed on any

significant issue in litigation which achieves some of the benefit the parties sought in bringing suit.”

Id. (internal quotations omitted). Here, plaintiffs successfully obtained a preliminary injunction, and

therefore are properly considered a prevailing party.

       To determine if the fees sought are reasonable, the court follows a three step process.

McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013). First, the court calculates the lodestar amount,

based on the following factors:

               (1) the time and labor expended; (2) the novelty and difficulty of the
               questions raised; (3) the skill required to properly perform the legal
               services rendered; (4) the attorney's opportunity costs in pressing the
               instant litigation; (5) the customary fee for like work; (6) the
               attorney's expectations at the outset of the litigation; (7) the time
               limitations imposed by the client or circumstances; (8) the amount in
               controversy and the results obtained; (9) the experience, reputation
               and ability of the attorney; (10) the undesirability of the case within
               the legal community in which the suit arose; (11) the nature and
               length of the professional relationship between attorney and client;
               and (12) attorneys’ fees awards in similar cases.

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243–44 (4th Cir. 2009) (internal citations

omitted). “[T]he burden rests with the fee applicant to establish the reasonableness of a requested

rate.” Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008). To determine the

reasonableness of the hourly rate claimed, the court looks to “the prevailing market rates in the


                                                   8
relevant community,” McAfee, 738 F.3d at 91 (internal quotation marks and citation omitted), for

similar work performed by attorneys of “reasonably comparable skill, experience, and reputation,”

Blum v. Stenson, 465 U.S. 866, 895 n.11 (1984).

        “[A]fter calculating the lodestar figure, the court then should subtract fees for hours spent

on unsuccessful claims unrelated to successful ones.” Id. (internal quotations omitted). “Finally,

[o]nce the court has subtracted the fees incurred for unsuccessful, unrelated claims, it then awards

some percentage of the remaining amount, depending on the degree of success enjoyed by the

plaintiff.” Robinson, 560 F.3d at 244 (internal quotations omitted).

        Martineau testifies her hourly billable rate is based on her approximately 20 years of legal

experience, has litigated various civil rights claims throughout her career, is a member of the bar in

this district and several other courts, and practices law in the Charlotte market. (Martineau Decl.

(DE 35-1) ¶¶ 2-4, 7). Henkle had approximately three years of legal experience at relevant times

during this litigation, is a member of the bar of several courts in this state, represents clients in civil

rights and intellectual property disputes, and also practices law in the Charlotte market. (Henkle

Decl. (DE 35-2) ¶¶ 2-4, 7). Martineau and Henkle both testify that their rate is reasonable for the

types of claims pursued in this litigation, their respective experience, the complexity and novelty of

the claims pursued in this litigation, and the legal rates in the legal community. (Martineau Decl.

(DE 35-1) ¶ 6; Henkle Decl. (DE 35-2) ¶ 6). In addition, Benton, a partner at Parker, Poe, Adams

& Bernstein, LLP, who routinely handles § 1983 litigation, testifies that Martineau and Henkle have

reasonable billing rates. (See Benton Decl. (DE 35-3) ¶¶ 6-10). Plaintiffs have produced

satisfactory evidence that their hourly rate is reasonable. See McAfee, 738 F.3d at 91.




                                                    9
          Turning to hours expended, the court concludes that plaintiffs have shown that the time

expended on this matter, approximately 108.4 hours for Henkle, and 2.0 hours for Martineau, is

generally reasonable in light of the significant amount of time typically expended in § 1983 cases

and elections cases in particular. See, e.g., Raleigh Wake Citizens Ass’n v. Wake Cty. Bd. of

Elections, No. 5:13-CV-607-D, 2017 WL 4400754, at *7 (E.D.N.C. Sept. 29, 2017); Messmer v.

Harrison, No. 5:15-CV-97-BO, 2016 WL 316811, at *4 (E.D.N.C. Jan. 26, 2016).

          Having determined the lodestar amount is reasonable, the court must separate the successful

claims from the unsuccessful ones. Plaintiffs did not prevail in seeking temporary restraining order

and motion for permanent injunction, both of which have been denied as moot. Additionally, the

court removes 1.5 hours spent by Henkle helping plaintiff Poindexter file to run for office, which

is not part of this litigation. The court reduces Martineau’s hours by 0.5 and Henkle’s hours by 17.7.

Martineau’s reduced hours of 1.5 and Henkle’s hours of 90.7 are reasonable in prosecuting this

action.

          Finally, the court considers the amount of success enjoyed by counsel’s client. Here,

plaintiffs received the relief that they requested in the form of a preliminary injunction. Defendant

was required to add plaintiffs to the 2018 general election ballot and enjoined from retroactively

enforcing S.L. 2018-30. Although counsel did not obtain a temporary restraining order or permanent

injunction, they achieved their clients’ objectives. Accordingly, the court awards the following:

$525.00 in attorney’s fees for Martineau, and $22,675.00 in attorney’s fees for Henkle.




                                                  10
                                        CONCLUSION

        For the foregoing reasons, plaintiffs’ motion for permanent injunction (DE 27) is DENIED

AS MOOT, defendant’s motion to dismiss for lack of subject matter jurisdiction (DE 29) is

GRANTED. Plaintiffs’ motion for attorney’s fees (DE 35) is GRANTED IN PART and DENIED

IN PART. The court awards plaintiff $525.00 for services rendered by Elizabeth Martineau, and

$22,675.00 for services rendered by Mark Henkle, to be paid by defendant. The clerk is DIRECTED

to close this case.

        SO ORDERED, this the 13th day of June, 2019.




                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               11
